Citation Nr: 0025837	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-09 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1953 to 
March 1955.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.


FINDINGS OF FACT

1.  The claim for service connection for bilateral hearing 
loss is plausible.

2.  The claims for service connection for tinnitus and 
gastrointestinal disability are not plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral hearing 
loss is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).
 
2.  The claims for service connection for tinnitus and 
gastrointestinal disability are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that the veteran's service medical 
records are not on file.  The record reflects that the 
National Personnel Records Center (NPRC) in April 1987 
indicated that service medical records for the veteran were 
not available.  The veteran was notified of this and was 
requested to provide additional information to aid in the 
search for his records, but he did not respond.  In April 
1998 the NPRC again indicated that service medical records 
for the veteran could not be located.  The veteran was 
thereafter requested to provide information concerning the 
dates and locations of treatment for his claimed disabilities 
to aid in an additional search for service records, but after 
receiving the requested information, the NPRC in July 1998 
responded that the veteran's service records were fire-
related, and that a search of alternative sources for 
treatment records had been unavailing.  The Board is unaware 
of any additional source of service medical records for the 
veteran.

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. §§ 
1110, 1131 (West Supp. 2000); 38 C.F.R. § 3.303 (1999).  
Service incurrence or aggravation of organic diseases of the 
nervous system or peptic ulcers during wartime service may be 
presumed if it is manifested to a compensable degree within 
one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of well-grounded claims.  
38 U.S.C.A. § 5107(a).  If he has not, his claims must fail, 
and VA is not obligated to assist the veteran in their 
development.  38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  A well-grounded claim is a plausible claim, that is, 
a claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has stated that the quality and quantity 
of evidence required to meet this statutory burden depends 
upon the issue presented by the claim.  Grottveit at 92-93.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

I.  Bilateral hearing loss

The veteran's service medical records are not on file.  
Private medical records for December 1965 to March 1998 
disclose that the veteran has been treated at least since 
1987 for bilateral hearing loss, and document his contention 
that he experienced acoustic trauma from, inter alia, 
artillery fire in service.  A December 1987 treatment note in 
particular discloses, in the portion reserved for the 
physician's summary, that the veteran had hearing loss since 
service.

In light of private medical records showing the presence of 
hearing loss and the December 1987 notation suggesting the 
possibility that the veteran's bilateral hearing loss 
originated during his period of service, the Board concludes 
that the veteran's claim for service connection for bilateral 
hearing loss is well grounded. 

II.  Tinnitus and gastrointestinal disability

Factual background

As noted previously, the veteran's service medical records 
are not on file.

Private medical records for December 1965 to March 1998 show 
that the veteran was evaluated in December 1965 for 
gastrointestinal symptoms which were diagnosed as anicteric 
hepatitis.  While the veteran was evaluated at that time to 
rule out gastrointestinal or gastroesophageal pathology, 
diagnostic testing was negative for any such pathology.  In 
1970 the veteran was found to have a duodenal ulcer and the 
medical records thereafter show continued treatment for 
peptic ulcer disease; none of the records address the 
etiology of the veteran's gastrointestinal disability.  The 
medical records are entirely negative for any diagnosis of 
tinnitus.

On his VA Form 21-526 submitted in February 1998, the veteran 
indicated that his stomach problems arose five months after 
service.

In a statement received in March 1998, the veteran's brother 
essentially alleged that the veteran experienced no hearing 
or stomach problems prior to service, but that he exhibited 
such problems after service.

In an April 1999 statement, the veteran contended that he had 
tinnitus as the result of exposure to artillery fire in 
service.

Analysis

There is no service or postservice medical evidence on file 
of tinnitus or which links any tinnitus to service.  The only 
evidence supportive of a diagnosis of tinnitus or of a link 
between any tinnitus and service consists of the lay 
assertions of the veteran.  As the Court held in Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992), however, lay persons 
are not competent to offer medical opinions, so the 
assertions of lay persons concerning medical diagnosis or 
causation cannot constitute evidence of a well-grounded 
claim.  Accordingly, the veteran's claim must be denied as 
not well grounded.

There is no medical evidence of gastrointestinal disability 
until many years after service, and no medical evidence 
linking any gastrointestinal disability to the veteran's 
period of service.  The evidence suggesting that any 
gastrointestinal disability is etiologically related to 
service is limited to the lay assertions of the veteran and 
his brother.  As held by the Court in Espiritu, supra, lay 
persons are not competent to offer medical opinions, so the 
assertions of the veteran and his brother concerning medical 
causation cannot constitute evidence of a well-grounded 
claim.  Therefore, the Board concludes that the claim must be 
denied as not well grounded. 

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claims for service connection for 
tinnitus and gastrointestinal disability.  Graves v. Brown, 8 
Vet. App. 522, 524 (1996).

ORDER

The Board having determined that the claim for service 
connection for bilateral hearing loss is well grounded, the 
appeal is granted to this extent.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for gastrointestinal 
disability is denied.


REMAND

The Board notes that, in addition to alleged exposure to 
artillery fire in service, the veteran has also reported 
exposure to other sources of acoustic trauma, including on a 
firing range in connection with his postservice employment as 
a security guard, and from power tools used at home.

When a veteran submits a well-grounded claim, VA has a duty 
to assist the veteran in its development, including the 
conduct of a thorough and contemporaneous examination.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  38 U.S.C.A. 
§ 5107 (West 1991).  In this regard, the Board notes that the 
veteran has not been afforded a VA examination with respect 
to his bilateral hearing loss.  Under the circumstances, the 
Board is of the opinion that such an examination would be 
helpful in the adjudication of the instant claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claim.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records which have not already been 
obtained.

2.  The RO should also arrange for 
the veteran to undergo a VA 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
his bilateral hearing loss.  All 
indicated studies should be 
performed and all findings should be 
reported in detail.  The examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that the veteran's 
bilateral hearing loss is 
etiologically related to service.  
The rationale for all opinions 
expressed should be provided.  The 
veteran's claims file, including a 
copy of this REMAND, must be made 
available to the examiner for 
review.  The examination report is 
to reflect that a review of the 
claims file was made.  The 
examination report must be typed.

3.  Thereafter, the RO should review 
the claims file and ensure that the 
above development actions, including 
the requested examination and 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the 
issue of entitlement to service 
connection for bilateral hearing 
loss.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case and provide the veteran and his 
representative with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 


- 8 -


